AGREEMENT OF PURCHASE AND SALE OF LIMITED PARTNERSHIP INTERESTS By this Agreement of Purchaseand Sale of Limited Partnership Interests (this “Agreement”) dated as of , 2009 (the “Effective Date”) AMERICAN COMMUNITY PROPERTIES TRUST,a Maryland real estate investment trust (“ACPT”), AMERICAN LAND DEVELOPMENT U.S., INC., a corporation (“American Land”), and IGP GROUP CORP., a corporation (“IGP Group”) (ACPT, American Land and IGP Group are collectively referred to in this Agreement as “Seller”), agrees to sell and convey to PARTNERS BUSINESS EQUITIES,a , or its permitted assignee (“Purchaser”), who agrees to purchase and pay for all of Seller’s limited partnership interests in Interstate General Properties Limited Partnership S.E., a Maryland limited partnership (“IGP”), and all rights of Seller associated therewith and/or pertaining thereto. WHEREAS, American Land and IGP Group Corp are wholly owned subsidiaries of ACPT; and WHEREAS, IGP Group owns the Class A partnership interests in IGP and American Land owns the Class B partnership interests in IGP; and WHEREAS, as of the date of Closing, Seller, directly or indirectly, will own and control all of the partnership interests in IGP; and Seller and Purchaser desire for Seller to assign, or cause to be assigned, to Purchaser such interests in IGP and to convey to Purchaser certain other management agreements pursuant to the terms and subject to the conditions herein; and WHEREAS, IGP owns the general partner interests in nine (9) limited partnerships (the “Project Partnerships”) and limited partner interests in two of the Project Partnerships; and WHEREAS, the Project Partnerships own twelve (12) multifamily residential properties, all of which are located in the Commonwealth of Puerto Rico (the “Subject Properties”); and WHEREAS, by obtaining ownership of IGP, Purchaser will be:(i) obtaining control of the Project Partnerships and the Subject Properties; (ii) acquiring the Related Leasehold Property (as defined below); and, (iii) obtaining all other assets of IGP except the Excluded Assets (as defined below) and Ineligible Liabilities (as defined below). NOW THEREFORE, FOR AND IN CONSIDERATION of Ten Dollars and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, Seller and Purchaser hereby agree as follows: 1.DEFINITIONS For purposes of this Agreement, the following terms have the meanings specified or referred to in this Section 1: A.“Affiliates” as to any Person, any other person owned or controlled by, or under common ownership or control with, the subject Person. B.“Encumbrance” any charge, claim, community property interest, condition, equitable interest, lien, option, pledge, security interest, right of first refusal, or restriction of any kind, including any restriction on use, voting, transfer, receipt of income, or exercise of any other attribute of ownership. C.“Excluded Assets” those assets set forth on Schedule 1(C) attached hereto together with the leasehold interests (the “Excluded Leases”) identified on Schedule 1(C-1) attached hereto. . D.“Existing Indebtedness” any financial obligation of any Project Partnership secured by an Encumbrance on the Subject Properties (whether one or more) owned by such Project Partnership. E.“Governmental Body” any: (i) nation, state, commonwealth, county, city, town, village, district, or other jurisdiction of any nature; (ii) federal, state, commonwealth, local, municipal, foreign, or other government; (iii) governmental or quasi-governmental authority of any nature (including any governmental agency, branch, department, official, or entity and any court or other tribunal); (iv) multi-national organization or body; or (v) body exercising, or entitled to exercise, any administrative, executive, judicial, legislative, police, regulatory, or taxing authority or power of any nature. F.“IGP Assets” all of the assets owned or controlled by IGP including, without limitation, the Partnership Interests in the Project Partnerships, the Subject Properties, the Related Leasehold Property, and all other assets of IGP as of the date of Closing excepting only the Excluded Assets and the Ineligible Liabilities. G.“Ineligible Liabilities” . the stated or contingent liabilities of IGP not related to the IGP Assets expressly included in the financial statements and records of IGP or otherwise expressly disclosed in writing by Seller on or prior to the Closing and specifically including accrued employee salaries, regular vacations, Christmas bonus payments required by Puerto Rico Legal Requirement, payroll taxes, 401(K) contributions, and medical insurance for all employees not retained by Seller. H.“Knowledge” an individual will be deemed to have “Knowledge” of a particular fact or other matter if such individual is actually aware of such fact or other matter.A Person (other than an individual) will be deemed to have “Knowledge” of a particular fact or other matter if any individual who is currently serving as a director, officer, partner, executor, or trustee of such Person (or in any similar capacity) has, or at any time had, Knowledge of such fact or other matter. I.“Legal Requirement” any Governmental Body order, constitution, law, ordinance, principle of common law, regulation, statute, or treaty. J.“Management Agreements” the management agreements between each of the Project Partnerships as owner and IGP as manager together with the management contracts between IGP and certain non-for-profit entities, all as described on Schedule 1(J) attached hereto. K.“Material Adverse Effect as used in this Agreement, means any change in or effect on the business, operations or financial condition of the Seller or any of its subsidiaries that is materially adverse to the Seller and its subsidiaries or affiliates taken as whole except for (i) any change or effect resulting from general economic, financial or market conditions or (ii) any change or effect resulting from conditions or circumstances generally effecting the community development, development and ownership of rental apartment properties, property management, and development of commercial rental properties. L.“Organizational Documents” (a) the articles or certificate of incorporation and the bylaws of a corporation; (b) the partnership agreement and any statement of partnership of a general partnership; (c) the limited partnership agreement and the certificate of limited partnership of a limited partnership; (d) the operating agreement and certificate of formation of a limited liability company; (e) any charter or similar document adopted or filed in connection with the creation, formation, or organization of a Person; and (f) any amendment to any of the foregoing. M.“Partnership Interests” all of the Class A and Class B partnership interests in IGP, and all other rights of Seller associated therewith and/or pertaining thereto identified on Schedule 1(L) attached hereto. N.“Person” any individual, corporation (including any non-profit corporation), general or limited partnership, limited liability company, joint venture, estate, trust, association, organization, labor union, or other entity or Governmental
